Hugh M. Johnson sued the plaintiffs in error in the District Court of McLennan County to recover a tract of land of 320 acres patented in the name of Robert Holbein in 1845. Before the patent was issued Holbein sold and conveyed the land to Merritt, under whom Johnson claimed, showing a perfect title from the State to himself.
Defendants introduced a deed from Jacob Gross, assessor and collector of taxes for Milam County, Texas, to C.M. Hubby, conveying to the said Hubby a tract of land described by metes and bounds practically the same as contained in the patent from the State to Holbein. The deed from Gross to Hubby recited that Robert Hilburn owed to the State of Texas and county of Milam 24 cents assessed against him for taxes in *Page 161 
the year 1849; that by virtue of the assessment list the assessor and collector, Goss, levied upon the land described in the deed for the amount of taxes before stated, and that he advertised the same in accordance with law and sold it at public outcry to C.M. Hubby, he being the highest bidder therefor, on the 3d day of August, 1850; that deed was duly acknowledged and recorded in Milam County, June 13, 1852, and recorded in McLennan County in 1856.
Defendants also introduced a deed from J.L. Sears to William Fellows, dated October 13, 1866, recorded in McLennan County on the 14th of November, 1866, conveying "the following described land in McLennan County, to wit, being the headright originally granted to Robert Hilburn and containing 320 acres on the waters of Hog Creek, sold to J.C. Johnson by C.M. Hubby, June 30, 1858, and for more particular description reference is here made to the records of said McLennan County, book H, page 701."
The following is the finding of the Court of Civil Appeals upon the question of possession by the defendants and those under whom they claimed:
"It was shown by J.L. Sears, appellants' remote vendor, that he had known this Hilburn or Holbein survey since 1857; that when J.C. Johnson bought the land from C.M. Hubby in 1858 he immediately moved onto it and built a house on it, in which he lived, and broke up about ten acres of land and fenced in a garden, and continued in possession until Sears bought it in, in 1860, and at that time that he, Sears, owned the adjoining William Smith survey, and that he, Sears, put in cultivation a field including a part of both surveys of about twenty acres, of which there were about five acres on the Holbein survey, and that the land thus inclosed has been in yearly cultivation for about thirty-three years, and that the possession has been continuous down to and including the claim and title of the appellants herein, and that their improvements on the land are worth from $150 to $200, and that he, Sears, sold the land to appellants' vendor, who paid him $600 for the land, and who went into immediate possession of the land under the deed which Sears executed to him."
Prior to the first day of September, 1879, the following law was in force in this State: "Ten years of such peaceable possession and cultivation, use, or enjoyment thereof, without any evidence of title, shall give to such naked possessor full property, precursive of all other claims, in and to 640 acres of land, including his, her, or their improvements." Pasch. Dig., art. 4624. That article was a part of the statute of limitations applicable to land titles, in lieu of which the Revised Statutes which took effect September 1, 1879, contained the following: "The peaceable and adverse possession contemplated in the preceding article, as against the person having right of action shall be construed to embrace not more than 160 acres, including the improvements." * * * Rev. Stats., art. 3344. *Page 162 
The possession under which plaintiffs in error claim began in 1858, and was peaceable, adverse, and continuous until after the 1st day of September, 1879. Counting from January 1, 1859, twenty years and eight months elapsed before the law was changed, but during that time the statute of limitations was suspended from January 28, 1861, to March 30, 1870, a period of nine years and two months, which being subtracted from the period of possession leaves eleven years and six months during which the statute of limitations was running. The law then in force gave title by such possession to 640 acres. It follows from these facts that the defendants had acquired title by limitation to the entire 320 acres before the change of the law in 1879, and were entitled to a judgment upon the facts as found by the Court of Civil Appeals.
Plaintiffs in error complain that the trial court erred in not allowing their claim for improvements made in good faith, but the deeds admitted, without other evidence, will not sustain that claim. A number of deeds offered in evidence by plaintiffs in error were excluded by the trial court, but that action of the court is not assigned in this court, and the excluded deeds can not be considered by us upon this question.
Upon the facts found by the Court of Civil Appeals we conclude that the District Court erred in rendering judgment against the plaintiffs in error and that the Court of Civil Appeals erred in affirming that judgment. It is therefore ordered that the judgments of the District Court and of the Court of Civil Appeals be reversed, and that this cause be remanded for further trial.
Reversed and remanded.